DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of the species restriction in the reply filed on September 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected Species III, FIG. 4B for Distal End of Power Tool, and Species II, FIG. 10 for Expanding Bone Tamp, wherein applicant states claims 1-20 are readable on the elected species.
Claims 3-10 and 14-20 are withdrawn as being drawn to a nonelected species. With respect to claims 3-7 and 14-17, the claims are withdrawn as being drawn to a nonelected species (e.g. further comprising an intermediate tube disposed between the outer tube and the inner tube), see figure 10 of elected species and related figures 11A and 11B. With respect to claims 8-10 and 18-20, the claims are withdrawn as being drawn to a nonelected species (e.g. inflatable bone tamp). In paragraph 64 of the specification, it states “as an alternative to the inflatable bone tamp, a surgeon may wish to use an expanding bone tamp 400 instead”. Applicant has elected Figure 10 which is directed to the expanding bone tamp 400. 
Claims 1-20 are presently pending in this application.

Specification Objections
The disclosure is objected to because of the following informalities: In paragraph 55, element 115 is labeled as an auger and an inner core. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koblish et al. (US 2012/0022568), herein referred to as Koblish, and in view of Herweck et al. (US 2006/0058737), herein referred to as Herweck.
Regarding claim 1, Koblish discloses a device (figures 1C, 1G, 1F) for removing an intervertebral disc (considered functional) comprising: an outer tube (1) having a distal end (figure 1F) and a proximal end (figure 1F), an inner element (2) disposed within the outer tube (1) (figure 1F), an expandable bone tamper (see figure 1F below) attached to the distal end of the outer tube (1) and configured to (i.e. capable of) expand radially relative to a longitudinal axis of the outer tube (see figure 1F below) to increase an intervertebral distance, and a cutter (190) coupled to the inner element (2) and adapted to (i.e. capable of) be disposed distally of the distal end of the expandable bone tamper (figure 1F) to cut into an intervertebral disc.

    PNG
    media_image1.png
    301
    592
    media_image1.png
    Greyscale

Yet, Koblish lacks wherein the inner element is a tube.
However, Herweck teaches a stylet/element (150) can be solid or hollow (tube) (¶57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koblish’s inner element (stylet) with wherein the inner element is hollow (tube) as taught by Herweck, since such a modification is considered functional equivalents, wherein Herweck teaches stylets can have solid or hollow structures.
Regarding claim 2, the modified Koblish’s device has wherein the expandable bone tamper includes an upper longitudinal member (see figure 1F of Koblish above) and a lower longitudinal member (see figure 1F of Koblish above) facing the upper longitudinal member (see figure 1F of Koblish above), and a distal end of the longitudinal members (see figure 1F of Koblish above) move away from each other while a proximal end of the longitudinal members remain stationary (see figure 1F of Koblish above). 

Claims 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaretzka et al. (US 2012/0209273), herein referred to as Zaretzka, and in view of Koblish (US 2012/0022568).
Regarding claim 11, Zaretzka discloses a device (figure 26D) for removing an intervertebral disc (considered functional) comprising an outer tube (see figure 26D below) having a distal end (see figure 26D below) and a proximal end (see figure 26D below), an inner tube (see figure 26D below) disposed within the outer tube (see figure 26D below), a laterally adjustable cutter (2654) coupled to the inner tube (see figure 26D below), and an auger (2658) disposed proximally of the cutter (2654) for removing cut material.

    PNG
    media_image2.png
    428
    720
    media_image2.png
    Greyscale

Yet, Zaretzka lacks an expandable bone tamper attached to the distal end of the outer tube and configured to (i.e. capable of) expand radially relative to a longitudinal axis of the outer tube to increase an intervertebral distance.
However, Koblish teaches an expandable bone tamper (see figure 1F above) attached to a distal end of the outer tube (1) and configured to (i.e. capable of) expand radially relative to a longitudinal axis of the outer tube (see figure 1F above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zaretzka’s device with an expandable bone tamper attached to the distal end of the outer tube as taught by Koblish, since such a modification would be able to create a void in the surrounding area.
Thus, the modified Zaretzka’s device has the laterally adjustable cutter (2654 of  Zaretzka) coupled to the inner tube (see figure 26D above) and adapted to (i.e. capable of) be disposed distally of the distal end of the expandable bone tamper (see figure 1F of Koblish above) to cut into an intervertebral disc (considered functional).
Regarding claim 12, the modified Zaretzka’s device discloses all the features/elements as claimed including wherein the laterally adjustable cutter includes a laterally adjustable U-shaped cutting element (2654) but lacks wherein a lateral height of the U-shaped cutting element is adapted to (i.e. capable of) be adjusted by longitudinally moving one end of the U-shaped cutting element relative to the other end.
However, Zaretzka teaches in an alternative embodiment, a lateral height (332) of the U-shaped cutting element (312) (figure 9) is adapted to (i.e. capable of) be adjusted by longitudinally moving one end of the U-shaped cutting element relative to the other end (figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zaretzka’s laterally adjustable cutter with a lateral height of the U-shaped cutting element is adapted to be adjusted by longitudinally moving one end of the U-shaped cutting element relative to the other end as taught by Zaretzka, since such a modification would provide an alternative cutter configuration.
Regarding claim 13, the modified Zaretzka’s device has wherein the expandable bone tamper includes an upper longitudinal member (see figure 1F of Koblish above) and a lower longitudinal member (see figure 1F of Koblish above) facing the upper longitudinal member (see figure 1F of Koblish above), and a distal end of the longitudinal members (see figure 1F of Koblish above) move away from each other while a proximal end of the longitudinal members remain stationary (see figure 1F of Koblish above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775